DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s preliminary amendment, filed August 25, 2020, is acknowledged. Claims 1, 7-10, 12, 16, and 19-20 have been canceled. Claims 3-6, 11, 13-15, and 17 have been amended. Claims 21-29 are new. Claims 2-6, 11, 13-15, 17-18, and 21-29 are pending in the instant application.  

Priority
This application is a 371 of PCT/JP2019/007662 filed on February 27, 2019, which claims priority to foreign application JAPAN 2018-033751, filed on February 27, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/975,681, filed on August 25, 2020.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Information Disclosure Statement
	The information disclosure statements filed on December 3, 2020; December 3, 2020; April 18, 2022; July 2, 2022; July 2, 2022; July 2, 2022; July 14, 2022 and September 10, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 1-12 are preceded by the word "Figure" instead of the abbreviation "FIG.". Partial views in Figure 6 should be identified as FIG. 6A – 6E. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Specifically, Figure 6A indicates certain regions of the sequence are highlighted in yellow, as does Figure 6B. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a protein that oxidatively degrades pentosidine, without significantly more. 
The claims recite a protein having the physicochemical properties of oxidatively degrading pentosidine and a molecular weight as measured by SDS-PAGE of 75,000 – 85,000. The specification discloses that pentosidine oxidases having the sequences set forth in SEQ ID NOs: 2 and 4 are derived from a filamentous fungus belonging to the genus Sarocladium, indicating that the protein naturally occurs (instant specification, p.9 – paragraph 0014). SEQ ID NO: 2 encodes an amino acid sequence that is 689 amino acids in length, and has a calculated molecular weight of 75.82 kDa. SEQ ID NO: 4 encodes an amino acid sequence that is 676 amino acids in length, and has a calculated molecular weight of 75.39 kDa, suggesting that the molecular weight of the naturally occurring protein inherently falls between 75,000 to 85,000. The specification further describes the process of obtaining the gene encoding the enzyme using a chromosome DNA or cDNA of an origin organism having the gene, further supporting that pentosidine oxidase is a naturally occurring protein (instant specification, p.24 – paragraph 0042). 
This judicial exception is not integrated into a practical application because the claims are drawn to the naturally occurring protein itself (claims 2-6, 11 and 13). Since the facts indicate that the protein identified is naturally occurring and inherent to the naturally occurring filamentous fungus Sarocladium, the claimed protein does not possess any markedly different characteristics from its naturally occurring counterpart. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-6, 11, 13-15, 17-18, and 21-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The claims require a protein having the physicochemical properties of oxidatively degrading pentosidine and having a molecular weight as measured by SDS-PAGE of 75,000 – 85,000. The current specification describes pentosidine oxidase as a novel enzyme, and that the enzyme activity thereof has not been completely elucidated yet, suggesting that methods of identifying other proteins that oxidatively degrade pentosidine is unpredictable (specification, p. 9 – paragraph 0012). The current specification describes a single embodiment of an enzyme isolated from a filamentous fungus of the genus Sarocladium (specification, p. 48 – paragraph 0093 (Example 1)). The current specification notes that the amino acid sequences of the pentosidine oxidase 1 protein (PenOX1) and the pentosidine oxidase 2 protein (PenOX2) are set forth in SEQ ID NOs: 2 and 4, respectively (specification, p.38 – paragraph 0070). However, a sequence search of SEQ ID NOs: 2 and 4 yielded results with less than 50% sequence homology, indicating that these sequences were not known in the art at the time of invention. Since the instant claims recite “a protein having the following physicochemical properties”, the claims are broader than what the specification supports. 
The specification does not provide any guidance on the structure-function relationship of the specific protein sequence. The specification does not address the unpredictable nature of modifying or mutating a gene sequence or amino acid sequence without knowing how the sequence corresponds to structure or function. The specification does not provide any guidance on how to extrapolate the structure and function of pentosidine oxidase isolated from Sarocladium to other species, other genera, or other microorganisms. The specification does not provide any guidance on how to identify other proteins that would have pentosidine oxidase activity, or specify metrics by which other proteins may have pentosidine oxidase activity. 
Yagi et al. (JP 2014118406 A, published on June 30, 2014; English Machine Translation relied upon for citation) teaches an oxidized protein hydrolase (OPH), an in vivo enzyme that degrades oxidized protein (Yagi English translation p.1, Technical Field). Yagi teaches a test to determine whether OPH has a degrading effect on AGEs, particularly fluorescent AGEs pentosidine and carboxymethyllysine (CML) (Yagi English translation p.2, Test 1). Yagi teaches the reaction of OPH and glycated protein, and measures pentosidine fluorescence using HPLC (Yagi English translation p.3 - (2) Reaction between OPH and glycated protein; p.3 - (4) Pentosidine measurement). However, Yagi does not disclose any sequence information or guidance on the structure-function relationship of OPH and pentosidine. Thus, there is no art recognized structure-function relationship for molecules that degrade pentosidine. It is not evident from the prior art that one skilled in the art could choose another protein and determine whether it would have the desired pentosidine oxidase function without screening through thousands of pentosidine oxidase variants.
The prior art does not teach any protein having homology to the amino acid sequences identified as instant SEQ ID NO:2 and SEQ ID NO:4. There is no teaching, suggestion or motivation in the prior art that one of ordinary skill would have recognized the sequence identified as SEQ ID NO:2 or SEQ ID NO:4 as a protein that oxidatively degrades pentosidine (pentosidine oxidase). There is no teaching, suggestion or motivation in the prior art that the structure or function of any proteins that oxidatively degrade pentosidine were known in the art at the time of invention. 
The instant claims 2-6, 11, 13-15, 17-18 and 21-29 recite a protein having the ability to oxidatively degrade pentosidine and having a molecular weight of 75,000 to 85,000. Based on the lack of an art-recognized structure-function relationship for proteins that oxidatively degrade pentosidine, it is highly unpredictable to modify the sequence while retaining protein activity. As identified above, a single species of a pentosidine oxidase isolated from Sarocladium is not sufficient for distinctly claiming subject matter regarded as the invention. For these reasons, claims 2-6, 11 and 13 are rejected for failing to comply with the written description requirement. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-6, 11, 13-15, 17-18 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17, 21 and 26-27 of copending Application No. 17/638,837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claims.
Claim 15 of copending application ‘837 is directed to a measurement method according to claim 13, wherein the protein having activity that oxidatively degrades pentosidine has the following physicochemical properties: 
(1) action: activity that oxidatively degrades pentosidine; and 
(2) molecular weight based on SDS-PAGE: 75,000 to 85,000. 
The examined claims are directed towards a product that encompasses the protein described in claim 16 of copending application ‘837, with additional limitations anticipated by claims 17, 21, and 26-27. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657